DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claim(s) 1, 5-17, 21-25 as filed 3/18/22 is/are allowed. Claim(s) 3 is/are hereby cancelled.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with LAURENCE SANDELL on 4/4/22.
The application has been amended as follows: 
----
Claim(s) 3 is/are hereby cancelled.  
Please change dependency of claims 13-15 to now depend on claim 1.
1. (Currently Amended) A water filtration system, comprising:
a connector, the connector including a connector body, a connector inner core, a connector core baffle, a connector body water inlet of the connector body, and a connector body water outlet of the connector body; and
a filter configured to be mounted in the connector, wherein:
the water filtration system has a filtering configuration and a bypass configuration;
in the filtering configuration, the water filtration system is configured to direct water received via the connector body water inlet through the filter and out the connector body water outlet;
in the bypass configuration, the water filtration system is configured to direct water received via the connector body water inlet out the connector body water outlet without passage through the filter;
the water filtration system is in the filtering configuration when the filter is fully mounted in the connector;
the water filtration system is in the bypass configuration when the filter is partially mounted in the connector and when the filter is not mounted in the connector;
the water filtration system is configured to switch between the filtering configuration and the bypass configuration by a rotation of the connector inner core about a central axis within the core body;
the connector body defines a main connector body cavity;
the connector body includes an annular protrusion disposed at the top of the main connector body cavity and around the central axis;
the connector inner core includes a plurality of inner core rotation support protrusions disposed at the top of the connector inner core around the central axis; and
the plurality of inner core rotation support protrusions are at least partially disposed within the annular protrusion
wherein the connector inner core includes an inner core inlet and an inner core outlet;
the inner core inlet is L-shaped;
the inner core outlet is L-shaped;
the inner core inlet is configured to direct water from the connector body water inlet into the filter when the water filtration system is in the filtering configuration;
the inner core outlet is configured to direct water from the filter to the connector body water outlet when the water filtration system is in the filtering configuration.
----
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/
Primary Examiner, Art Unit 1777